Case: 13-40057       Document: 00512455836         Page: 1     Date Filed: 11/29/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 29, 2013
                                     No. 13-40057
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RENE OLIVAREZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:12-CR-391-2


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Rene Olivarez has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Olivarez
has filed a reply to counsel’s Anders motion and has moved to strike counsel’s
Anders brief, proceed pro se on appeal, and file a pro se brief.
       The record is insufficiently developed to allow consideration at this time
of Olivarez’s claims of ineffective assistance of counsel; such claims generally

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-40057     Document: 00512455836      Page: 2   Date Filed: 11/29/2013

                                  No. 13-40057

“cannot be resolved on direct appeal when the claim has not been raised before
the district court since no opportunity existed to develop the record on the merits
of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir.
2006) (internal quotation marks and citation omitted). We have reviewed
counsel’s brief and the relevant portions of the record reflected therein, as well
as Olivarez’s response. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED; Olivarez’s motion to strike counsel’s
brief, proceed pro se, and file a pro se brief is DENIED; counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                        2